Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 16/637,544 by KIM et al. for “METHOD FOR PERFORMING RANDOM ACCESS PROCESS AND DEVICE THEREFOR”, filed on 02/07/2020. 
Claims 1-14 are now pending. The independent claims are 1 and 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US20190349985A1), hereinafter LIN, in view of Luo et al. (US20200163111A1), hereinafter LUO.

LIN teaches A method of performing a random access procedure by a user equipment in a wireless communication system, the method comprising: (LIN, Fig. 12, paragraph 67, teach a random access procedure by a UE (i.e. user equipment) in a wireless communication system.) 
receiving narrowband physical random access channel (NPRACH) configuration information; (LIN, Fig. 12, paragraphs 59, 65, 73, teach the UE receiving NPRACH resource signaling via RRC or system information.)
and transmitting a random access preamble based on the received NPRACH configuration information, (LIN, Fig. 12, step 1220, paragraph 67, teach transmitting the random access preamble based on the received NPRACH.) 
wherein subcarrier spacing for the random access preamble is set to 3.75/N kHz, where N is an integer greater than or equal to 3, (LIN, Fig. 12, step 1220, paragraphs 67-68, teach the random access preamble as 3.75/N kHz and N as an integer greater than or equal to 3.) 
wherein the random access preamble comprises a plurality of symbol groups, the plurality of symbol groups being transmitted based on frequency hopping, (LIN, Fig. 10, paragraphs 69-71, teach determining the symbol groups according to a hopping matrix (i.e. frequency hopping).)
Although LIN teaches (at Figs. 10-11) specified symbol groups have a determined distance, LIN does not specifically describe and wherein a frequency hopping distance between the plurality of symbol groups comprises a value between 3.75/N kHz and 6*3.75 kHz. 
LUO in the same field of endeavor teaches and wherein a frequency hopping distance between the plurality of symbol groups comprises a value between 3.75/N kHz and 6*3.75 kHz. (LUO, Fig. 4, paragraph 75, teach a plurality of symbol groups (1-4) having a frequency hopping interval (i.e. frequency hopping distance) of 3.75 kHz and 22.5 kHz (i.e. 6*3.75 kHz = 22.5 kHz).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LUO with the teachings of LIN to configure the frequency hopping interval as value between 3.75 kHz and 22.5 kHz.  The motivation would be to support a maximum number of scheduling requests on specified carriers (LUO, paragraph 75).

Regarding claim 2, LIN in view of LUO teaches the method of claim 1, wherein the subcarrier spacing for the random access preamble is set to 1.25 kHz. (LIN, paragraphs 58, 68, teach configuring subcarrier spacing for the preamble as defined by 3.75/3 = 1.25kHz.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LUO with the teachings of LIN to configure the subcarrier spacing for the random access preamble is set to 3.75 divided by a constant such as 3.  The motivation would be to support a maximum number of scheduling requests on specified carriers (LUO, paragraph 75).

Regarding claim 4, LIN in view of LUO teaches the method of claim 1, wherein the value is set to 3*3.75 kHz. (LIN, paragraphs 58, 68, teach configuring the value as 3 times 3.75 kHz.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LUO with the teachings of LIN to configure the value as set to 3*3.75 kHz. The motivation would be to support a maximum number of scheduling requests on specified carriers (LUO, paragraph 75).

Regarding claim 5, LIN in view of LUO teaches the method of claim 1, wherein the plurality of symbol groups comprise symbol group 0, symbol group 1, symbol group 2, and symbol group 3, (LUO, Fig. 4, paragraph 75, teach a plurality of symbol groups (1-4).) and wherein a frequency hopping distance between the symbol group 0 and the symbol group 1 is set to 3.75/N kHz, and a frequency hopping distance between the symbol group 1 and the symbol group 2 is set to the value. (LUO, Fig. 4, paragraph 75, teach the hopping interval between the groups as set to 3.75/N kHz.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LUO with the teachings of LIN to configure the plurality of symbol groups comprise symbol group 0, symbol group 1, symbol group 2, and symbol group 3, and configure a frequency hopping distance between the symbol group 0 and the symbol group 1 as set to 3.75/N kHz, and a frequency hopping distance between the symbol group 1 and the symbol group 2 as set to the value.. The motivation would be to support a maximum number of scheduling requests on specified carriers (LUO, paragraph 75).

Regarding claim 8, LIN teaches A user equipment for performing a random access procedure in a wireless communication system, the user equipment comprising: a radio frequency (RF) transceiver; and a processor operatively connected to the RF transceiver, wherein the processor is configured to: (LIN, Fig. 12, paragraph 67, teach a random access procedure by a UE (i.e. user equipment) in a wireless communication system. Furthermore, Fig. 14, paragraphs 79-80, teach UE 12 comprising transceiver 32 and processor 30 to perform the overall functions claimed.)
receive narrowband physical random access channel (NPRACH) configuration information, (LIN, Fig. 12, paragraphs 59, 65, 73, teach the UE receiving NPRACH resource signaling via RRC or system information.)
and transmit a random access preamble based on the received NPRACH configuration information, (LIN, Fig. 12, step 1220, paragraph 67, teach transmitting the random access preamble based on the received NPRACH.) 
wherein subcarrier spacing for the random access preamble is set to 3.75/N kHz, where N is an integer greater than or equal to 3, (LIN, Fig. 12, step 1220, paragraphs 67-68, teach the random access preamble as 3.75/N kHz and N as an integer greater than or equal to 3.) 
wherein the random access preamble comprises a plurality of symbol groups, the plurality of symbol groups being transmitted based on frequency hopping, (LIN, Fig. 10, paragraphs 69-71, teach determining the symbol groups according to a hopping matrix (i.e. frequency hopping).)
Although LIN teaches (at Figs. 10-11) specified symbol groups have a determined distance, LIN does not specifically describe and wherein a frequency hopping distance between the plurality of symbol groups comprises a value between 3.75/N kHz and 6*3.75 kHz. 
LUO in the same field of endeavor teaches and wherein a frequency hopping distance between the plurality of symbol groups comprises a value between 3.75/N kHz and 6*3.75 kHz. (LUO, Fig. 4, paragraph 75, teach a plurality of symbol groups (1-4) having a frequency hopping interval (i.e. frequency hopping distance) of 3.75 kHz and 22.5 kHz (i.e. 6*3.75 kHz = 22.5 kHz).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LUO with the teachings of LIN to configure the frequency hopping interval as value between 3.75 kHz and 22.5 kHz.  The motivation would be to support a maximum number of scheduling requests on specified carriers (LUO, paragraph 75).

Regarding claim 9, LIN in view of LUO teaches the user equipment of claim 8, wherein the subcarrier spacing for the random access preamble is set to 1.25 kHz. (LIN, paragraphs 58, 68, teach configuring subcarrier spacing for the preamble as defined by 3.75/3 = 1.25kHz.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LUO with the teachings of LIN to configure the subcarrier spacing for the random access preamble is set to 3.75 divided by a constant such as 3.  The motivation would be to support a maximum number of scheduling requests on specified carriers (LUO, paragraph 75).

Regarding claim 11, LIN in view of LUO teaches the user equipment of claim 8, wherein the value is set to 3*3.75 kHz. (LIN, paragraphs 58, 68, teach configuring the value as 3 times 3.75 kHz.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LUO with the teachings of LIN to configure the value as set to 3*3.75 kHz. The motivation would be to support a maximum number of scheduling requests on specified carriers (LUO, paragraph 75).

Regarding claim 12, LIN in view of LUO teaches the user equipment of claim 8, wherein the plurality of symbol groups comprises symbol group 0, symbol group 1, symbol group 2, and symbol group 3, (LUO, Fig. 4, paragraph 75, teach a plurality of symbol groups (1-4).) wherein a frequency hopping distance between the symbol group 0 and the symbol group 1 is set to 3.75/N kHz, and a frequency hopping distance between the symbol group 1 and the symbol group 2 is set to the value. (LUO, Fig. 4, paragraph 75, teach the hopping interval between the groups as set to 3.75/N kHz.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LUO with the teachings of LIN to configure the plurality of symbol groups comprise symbol group 0, symbol group 1, symbol group 2, and symbol group 3, and configure a frequency hopping distance between the symbol group 0 and the symbol group 1 as set to 3.75/N kHz, and a frequency hopping distance between the symbol group 1 and the symbol group 2 as set to the value.. The motivation would be to support a maximum number of scheduling requests on specified carriers (LUO, paragraph 75).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US20190349985A1), hereinafter LIN, in view of Luo et al. (US20200163111A1), hereinafter LUO, and further in light of LIN et al. (US20190075602A1), hereinafter LIN5602.

Regarding claim 3, although LIN in view of LUO teaches all the limitations with respect to claim 2 above, LIN in view of LUO does not describe wherein an NPRACH resource comprises 36 subcarriers, and wherein the frequency hopping is performed within the 36 subcarriers. 
However LIN5602 in the same field of endeavor teaches wherein an NPRACH resource comprises 36 subcarriers, and wherein the frequency hopping is performed within the 36 subcarriers. (LIN5602, paragraphs 66-67, teaches a frequency hopping formula to restrict hopping to a specified number of tones, e.g. 36 subcarriers.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LIN5602 with the modified invention, as described above, to configure the NPRACH resource as 36 subcarriers, and configure the frequency hopping as performed within the 36 subcarriers.  The motivation would be to all networks to have flexibility to configure NPRACH bands to a specified subset (LUO, paragraphs 66-67).

Regarding claim 10, although LIN in view of LUO teaches all the limitations with respect to claim 9 above, LIN in view of LUO does not describe wherein an NPRACH resource comprises 36 subcarriers, wherein the frequency hopping is performed within the 36 subcarriers. 
However LIN5602 in the same field of endeavor teaches wherein an NPRACH resource comprises 36 subcarriers, wherein the frequency hopping is performed within the 36 subcarriers. (LIN5602, paragraphs 66-67, teaches a frequency hopping formula to restrict hopping to a specified number of tones, e.g. 36 subcarriers.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of LIN5602 with the modified invention, as described above, to configure the NPRACH resource as 36 subcarriers, and configure the frequency hopping as performed within the 36 subcarriers.  The motivation would be to all networks to have flexibility to configure NPRACH bands to a specified subset (LUO, paragraphs 66-67).



Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US20190349985A1), hereinafter LIN, in view of Luo et al. (US20200163111A1), hereinafter LUO, and further in light of Rathonyi et al. (US20190306887A1), hereinafter RATHONYI.

Regarding claim 6, although LIN in view of LUO teaches all the limitations with respect to claim 1 above, LIN in view of LUO does not describe further comprising: receiving a random access response message in response to the random access preamble, wherein the random access response message is received based on different random access radio network temporary identifiers (RA-RNTIs) for a first preamble format and a second preamble format. 
	RATHONYI in the same field of endeavor teaches further comprising: receiving a random access response message in response to the random access preamble, wherein the random access response message is received based on different random access radio network temporary identifiers (RA-RNTIs) for a first preamble format and a second preamble format. (RATHONYI, paragraphs 12, 43, teach a random access response comprising a RA-RNTI for specified random access response format.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of RATHONYI with the modified invention, as described above, to receive a random access response message in response to the random access preamble, and the random access response message is received based on different random access radio network temporary identifiers (RA-RNTIs) for a first preamble format and a second preamble format.  The motivation would be to reduce inefficient resource usage due to over-provisioning (RATHONYI, paragraph 43).

Regarding claim 13, although LIN in view of LUO teaches all the limitations with respect to claim 8 above, LIN in view of LUO does not describe wherein the processor is further configured to receive a random access response message in response to the random access preamble, wherein the random access response message is received based on different random access radio network temporary identifiers (RA-RNTIs) for a first preamble format and a second preamble format. 
RATHONYI in the same field of endeavor teaches wherein the processor is further configured to receive a random access response message in response to the random access preamble, wherein the random access response message is received based on different random access radio network temporary identifiers (RA-RNTIs) for a first preamble format and a second preamble format. (RATHONYI, paragraphs 12, 43, teach a random access response comprising a RA-RNTI for specified random access response format.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of RATHONYI with the modified invention, as described above, to receive a random access response message in response to the random access preamble, and the random access response message is received based on different random access radio network temporary identifiers (RA-RNTIs) for a first preamble format and a second preamble format.  The motivation would be to reduce inefficient resource usage due to over-provisioning (RATHONYI, paragraph 43).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US20190349985A1), hereinafter LIN, in view of Luo et al. (US20200163111A1), hereinafter LUO, and further in light of ISHII et al. (US20180288810A1), hereinafter ISHII.

Regarding claim 7, although LIN in view of LUO teaches all the limitations with respect to claim 1 above, LIN in view of LUO does not describe further comprising: receiving a random access response message in response to the random access preamble, wherein the random access response message has different random access preamble identifiers (RAPIDs) for a first preamble format and a second preamble format. 
ISHII in the same field of endeavor teaches further comprising: receiving a random access response message in response to the random access preamble, wherein the random access response message has different random access preamble identifiers (RAPIDs) for a first preamble format and a second preamble format. (ISHII, Fig. 2A, step 2A-5, paragraphs 53-54, teach transmitting a random access response message with a receipt indicator RAPID.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ISHII with the modified invention, as described above, to receive a random access response message in response to the random access preamble, and the random access response message has different random access preamble identifiers (RAPIDs) for a first preamble format and a second preamble format. The motivation would be to reduce I losing uplink synchronization (ISHII, paragraph 4).

Regarding claim 14, although LIN in view of LUO teaches all the limitations with respect to claim 8 above, LIN in view of LUO does not describe wherein the processor is further configured to receive a random access response message in response to the random access preamble, wherein the random access response message has different random access preamble identifiers (RAPIDs) for a first preamble format and a second preamble format.
ISHII in the same field of endeavor teaches wherein the processor is further configured to receive a random access response message in response to the random access preamble, wherein the random access response message has different random access preamble identifiers (RAPIDs) for a first preamble format and a second preamble format. (ISHII, Fig. 2A, step 2A-5, paragraphs 53-54, teach transmitting a random access response message with a receipt indicator RAPID.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of ISHII with the modified invention, as described above, to receive a random access response message in response to the random access preamble, and the random access response message has different random access preamble identifiers (RAPIDs) for a first preamble format and a second preamble format. The motivation would be to reduce I losing uplink synchronization (ISHII, paragraph 4).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALLI Z BUTT/Examiner, Art Unit 2412